Opinion op the court by
CHIEF JUSTICE PATNTER
Overruling Motion to Dismiss Appeal.
This proceeding is the result of a controversy over a ferry privilege across the Big Sandy river, near Pikevdlle. The-question now before the court is upon a motion to dismiss-the appeal because the transcript of the record was not filed in- the clerk’s office of this court more than 20 days’before the second term of the court after the appeal was-granted in the Pike circuit court. For appellee, it is in*120sisted that the provisions of the Civil Code of Practice in relation to the granting of appeals and the filing of transcripts control; for appellants, it is claimed that section 1S01, Kentucky Statutes, controls in the matter of appeals from orders concerning ferries. It reads •as follows: “An appeal from any order concerning a ferry or ferry rates, in favor of' any one interested, shall lie to the circuit court of -the county, and thence to the ■court of appeals, both of which shall have jurisdiction of law and fact; but the court of appeals of only such facts as may be certified from the circuit court. The appeal to be taken at the time of making the order or during the term, and prosecuted to the circuit court within three years from the making of the order, and to the’ court of appeals within one year from the making of the order in the circuit court.” Under.this section an appeal will lie to the circuit court from the county court, and thence to this court. The appeal is to be taken at the time of making the order or during the term, and prosecuted to the circuit court within three years from the making of the order, .and to this court within one year from the making of the order in the circuit court.
The statute seems to contemplate that the appeal shall be taken (evidently meaning that it shall be granted) at the time the order is made, or during- the term at .which it is made. The section provides that the appeal must be ¡prosecuted to the circuit court within three years from the making of the order. The order referred to in that clause evidently is the county court order. The appeal is to be prosecuted to this court within one year from making the order in the circuit court. Of course, the word .“order” in the latter clause refers to the order made by the circuit court The Legislature, in the use of the lan*121guage, “'the appeal to be taken at tlie time of making the-order or during the term,” has no- reference to an order made either in the county or circuit court, and the word “term” refers to that of either court. When the statute says, “the appeal, to be- taken at the time of making the order or during the term,” it means that the appeal shall be taken from either the county or circuit court order, as. the case may be. The language used does not authorize the construction that the words “order” and “term” relate alone to orders and terms of county courts. The statute prescribes the time in which appeals shall be prosecuted from orders relating to ferries. A fair.and reasonable interpretation is that the transcript shall be filed with the clerk of this court within one year from the making of the order in the circuit court.
The motion to dismiss is overruled.